EXHIBIT 10.2

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”), dated as of March 2, 2017, is by
and between DDR Corp., an Ohio corporation (“DDR” or the “Company”), and Michael
A. Makinen (“Executive”).

The Board of Directors of DDR (the “Board”), on behalf of the Company, and
Executive desire to enter into this Agreement to reflect the terms pursuant to
which Executive will serve DDR (certain capitalized terms used in this Agreement
have the meanings ascribed to them in Section 22 of this Agreement).

DDR and Executive agree, effective as of the date first set forth above (the
“Effective Date”), as follows:

1. Employment, Term. DDR will engage and employ Executive to render services in
the administration and operation of its affairs as its Chief Operating Officer,
reporting directly to DDR’s Chief Executive Officer (the “CEO”) and performing
such duties and having such responsibilities and authority as are customarily
incident to the principal operating officers of companies similar in size to,
and in a similar business as, DDR, together with such other duties as, from time
to time, may be specified by the CEO, in a manner consistent with Executive’s
status as Chief Operating Officer, all in accordance with the terms and
conditions of this Agreement, for a term extending from the Effective Date
through March 1, 2021. The period of time from the Effective Date through
March 1, 2021 is sometimes referred to herein as the “Contract Period.” During
the Contract Period while executive is employed by DDR, Executive shall report
to the Board.

2. Full-Time Services. Throughout the Contract Period while Executive is
employed by DDR, Executive will devote substantially all of Executive’s business
time and efforts to the service of DDR, except for (a) usual vacation periods
and reasonable periods of illness, (b) reasonable periods of time devoted to
Executive’s personal financial affairs, and (c) services as a director or
trustee of other corporations or organizations, either for profit or not for
profit, that are not in competition with DDR; provided, however, that in no
event shall Executive devote less than 90% of Executive’s business time and
efforts to the service of DDR.

3. Compensation. For all services to be rendered by Executive to DDR under this
Agreement during the Contract Period while Executive is employed by DDR,
including services as Chief Operating Officer and any other services specified
by the CEO, DDR will pay and provide to Executive the compensation and benefits
specified in this Section 3.

3.1 Base Salary. From and after the Effective Date and through the end of the
Contract Period while Executive is employed by DDR, DDR will pay Executive base
salary (the “Base Salary”), in equal monthly or more frequent installments, at
the rate of not less than Five Hundred Thousand Dollars ($500,000) per year,
subject to such increases as the Committee or the Board of Directors of DDR (the
“Board”) may approve. Any such increased Base Salary shall constitute “Base
Salary” for purposes of this Agreement.

3.2 Annual Bonus. For each calendar year (beginning with 2017) during the
Contract Period while Executive is employed by DDR, subject to achievement of
applicable performance criteria, the Company shall make an annual incentive
payment to Executive, in cash, for such calendar year (an “Annual Bonus”)
between January 1 and March 15 of the immediately subsequent calendar year,
determined and calculated in accordance with the percentages set forth on
Exhibit A attached hereto (and rounded to the nearest dollar); provided,
however, that for any



--------------------------------------------------------------------------------

partial calendar year during the Contract Period, the Annual Bonus payout shall
be pro-rated based on the number of days Executive is employed by the Company
during such calendar year. The Company’s payment of an Annual Bonus to Executive
shall be determined based on the factors and criteria that have been or may be
reasonably established from time to time for the calculation of the Annual Bonus
by the Committee after consultation with Executive. For each calendar year in
the Contract Period (beginning with 2017) while Executive is employed by DDR,
the Board or the Committee will establish, in consultation with Executive, and
thereafter provide Executive with written notice of, the performance metrics and
their relative weighting to be used in, and any specific threshold, target and
maximum performance targets applicable to, the determination of the Annual Bonus
for Executive for such calendar year not later than March 15 of such year. There
is no guaranteed Annual Bonus under this Agreement, and for each applicable
year, Executive’s Annual Bonus could be as low as zero or as high as the maximum
percentage set forth on Exhibit A attached hereto. Notwithstanding anything in
this Agreement to the contrary, each Annual Bonus shall be on the terms and
subject to such conditions as are specified for the particular Company plans or
programs pursuant to which the Annual Bonus is granted.

3.3 Specific Equity Awards. The awards described in this Section 3.3 will at all
times be subject to the approval of the Committee and to the terms and
conditions of the Company’s 2012 Equity and Incentive Compensation Plan (or its
successor(s)), as in effect from time to time (collectively, the “Equity Plan”),
including, without limitation, all authority and powers provided or reserved to
such plan’s administrator thereunder, as well as the award agreements for such
awards. As applicable, any awards vesting in installments shall be rounded up to
the next nearest share amount divisible by the number of installments.

(a) Initial Grants.

(i) Service-Based RSUs. On or as soon as practicable after the Effective Date,
Executive shall be entitled to receive a grant of service-based restricted share
units (“RSUs”) (or substantially similar award) covering a number of Shares
equal to the quotient of (A) $800,000 divided by (B) the average closing price
of a Share for the ten trading days immediately preceding the date of grant on
the principal stock exchange on which it then trades (the “Service-Based RSUs”).
Such Service-Based RSUs will, in general, vest subject to Executive’s continued
employment with the Company in four substantially equal installments on each of
the first four anniversaries of the date of grant, subject to terms and
conditions set forth in the applicable award agreement.

(ii) Performance-Based Equity. On or as soon as practicable after the Effective
Date, Executive shall be entitled to receive the following:

 

  (A) a grant of performance shares (or substantially similar award) covering a
“target” number of Shares equal to the quotient of (1) $100,000 divided by
(2) the average closing price of a Share for the ten trading days immediately
preceding the date of grant on the principal stock exchange on which it then
trades (the “One-Year Performance Shares”), subject to a performance period
beginning on March 1, 2017 and ending on February 28, 2018;

 

2



--------------------------------------------------------------------------------

  (B) a grant of performance-based RSUs (or substantially similar award)
covering a “target” number of Shares equal to the quotient of (1) $200,000
divided by (2) the average closing price of a Share for the ten trading days
immediately preceding the date of grant on the principal stock exchange on which
it then trades (the “Two-Year PRSUs”), subject to a performance period beginning
on March 1, 2017 and ending on February 28, 2019; and

 

  (C) a grant of performance-based RSUs (or substantially similar award)
covering a “target” number of Shares equal to the quotient of (1) $300,000
divided by (2) the average closing price of a Share for the ten trading days
immediately preceding the date of grant on the principal stock exchange on which
it then trades (the “Three-Year PRSUs”), subject to a performance period
beginning on March 1, 2017 and ending on February 28, 2020.

The One-Year Performance Shares, the Two-Year PRSUs and the Three-Year PRSUs
(the “Performance Awards”) will be subject to terms and conditions set forth in
the applicable award agreement, and the payout of each of the Performance Awards
will vary in accordance with the percentages set forth on Exhibit A attached
hereto based on Company relative total shareholder return performance
achievement based upon a peer group established by the Committee, measured over
the applicable performance period, in each case, subject to reduction by 1/3
(rounded to the nearest Share) in the event that the Company’s absolute total
shareholder return during the applicable performance period is negative. Each of
the Performance Awards will be payable, if earned, after the expiration of the
applicable performance period.

(b) Annual Grants. On each of March 2, 2018, March 2, 2019 and March 2, 2020,
provided that Executive is continuously employed by DDR through such date,
Executive shall be eligible to receive a grant of performance-based RSUs (or
substantially similar award) covering a “target” number of Shares equal to the
quotient of (i) $600,000 divided by (ii) the average closing price of a Share
for the ten trading days immediately preceding the date of grant on the
principal stock exchange on which it then trades, the payout of which grant will
vary in accordance with the percentages set forth on Exhibit A attached hereto
based on Company relative total shareholder return performance achievement based
upon a peer group established by the Committee, measured over a three-year
performance period beginning on March 1, 2018, March 1, 2019 or March 1, 2020,
respectively, in each case subject to reduction by 1/3 (rounded to the nearest
RSU) in the event that the Company’s absolute total shareholder return during
the performance period is negative. Such performance-based RSUs will be payable,
if earned, after the expiration of the applicable performance period, and such
performance-based RSUs will be subject to terms and conditions set forth in the
applicable award agreement.

3.4 Taxes. Executive shall be solely responsible for taxes imposed on Executive
by reason of any compensation and benefits provided under this Agreement, and
all such compensation and benefits shall be subject to applicable withholding
taxes.

 

3



--------------------------------------------------------------------------------

4. Benefits.

4.1 Retirement and Other Benefit Plans Generally. Throughout the Contract Period
while Executive is employed by DDR, Executive will be entitled to participate in
all retirement and other benefit plans maintained by DDR that are generally
available to its senior executives and with respect to which Executive is
eligible pursuant to the terms of the underlying plan or plans, including,
without limitation, the DDR 401(k) plan for its employees and any DDR deferred
compensation program.

4.2 Insurance, Generally. Throughout the Contract Period while Executive is
employed by DDR, DDR will provide an enrollment opportunity to Executive and
Executive’s eligible dependents for health, dental and vision insurance
coverage, other insurance (e.g., life, disability, etc.) and any other health
and welfare benefits maintained by DDR from time to time, if any, during the
Contract Period that are generally available to its senior executives and with
respect to which Executive is eligible pursuant to the terms of the underlying
plan or plans. To the extent that DDR maintains officer insurance coverage,
Executive shall be covered by such policy on terms no less favorable than
provided to other officers.

4.3 Paid Time Off. Executive will be entitled to such periods of paid time off
during the Contract Period while Executive is employed by DDR as may be provided
from time to time under any DDR paid time off policy for senior executive
officers.

5. Expense Reimbursements. DDR will reimburse Executive during the Contract
Period while Executive is employed by DDR for travel, entertainment, and other
expenses reasonably and necessarily incurred by Executive in connection with
DDR’s business. Executive will provide such documentation with respect to
expenses to be reimbursed as DDR may reasonably request.

6. Termination.

6.1 Death or Disability. Executive’s employment under this Agreement will
terminate immediately upon Executive’s death. DDR shall terminate Executive’s
employment under this Agreement immediately upon giving notice of termination if
Executive is Totally Disabled (as that term is defined in Section 9.1 below) for
an aggregate of 120 days in any consecutive 12 calendar months or for
90 consecutive days.

6.2 For Cause by DDR.

(a) During the Contract Period while Executive is employed by DDR, DDR may
terminate Executive’s employment under this Agreement for “Cause” at any time
upon the occurrence of any of the following circumstances:

(i) willful failure by Executive substantially to perform the lawful
instructions of DDR or one of its Subsidiaries (other than as a result of total
or partial incapacity due to physical or mental illness) following written
notice by DDR to Executive of such failure and 10 days within which to cure such
failure;

(ii) Executive’s theft or embezzlement of DDR property;

 

4



--------------------------------------------------------------------------------

(iii) Executive’s dishonesty in the performance of Executive’s duties resulting
in material harm to DDR;

(iv) any act by Executive that constitutes (A) a felony under the laws of the
United States or any state thereof or, where applicable, any other equivalent
offense (including a crime subject to a custodial sentence) under the laws of
the applicable jurisdiction, or (B) any other crime involving moral turpitude;

(v) willful or gross misconduct by Executive in connection with Executive’s
duties to DDR or otherwise which, in the reasonable good faith judgment of the
Board, could reasonably be expected to be materially injurious to the financial
condition or business reputation of DDR, its Subsidiaries or affiliates; or

(vi) breach of the provisions of any restrictive covenants with DDR, its
Subsidiaries or affiliates.

(b) The termination of Executive’s employment under this Agreement shall not be
deemed to be for “Cause” pursuant to this Section 6.2 unless and until there
shall have been delivered to Executive a copy of a resolution duly adopted by
the affirmative vote of not less than three-fourths of the entire membership of
the Board at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to Executive and Executive is given an
opportunity, together with counsel, to be heard before the Board) finding that,
in the good faith opinion of the Board, Executive has committed the conduct
described in Sections 6.2(a)(i), (ii), (iii), (iv), (v) or (vi) above, and
specifying the particulars thereof in detail.

6.3 For Good Reason by Executive. During the Contract Period while Executive is
employed by DDR, Executive may terminate Executive’s employment under this
Agreement for “Good Reason” if any of the following circumstances occur:

(a) DDR materially reduces Executive’s authority, duties or responsibilities
from those set forth in Section 1 above;

(b) DDR materially reduces Executive’s Base Salary, Annual Bonus opportunity, or
annual equity grant opportunity from that set forth in Section 3 above (but only
to the extent that such reduction results in a substantial reduction in
Executive’s total compensation);

(c) Executive is required to report to anyone other than the CEO;

(d) DDR changes Executive’s principal place of employment to a location that is
more than 50 miles from the geographical center of New York, NY, or changes
DDR’s principal executive offices to a location that is more than 50 miles from
the geographical center of Cleveland, Ohio; or

(e) DDR materially breaches any of its obligations under this Agreement.

 

5



--------------------------------------------------------------------------------

Notwithstanding the foregoing, no termination of employment by Executive shall
constitute a termination for “Good Reason” unless (i) Executive gives DDR notice
of the existence of an event described in clause (a), (b), (c), (d) or
(e) above, within sixty (60) days following the occurrence thereof and (ii) DDR
does not remedy such event described in clause (a), (b), (c), (d) or (e) above,
as applicable, within thirty (30) days of receiving the notice described in the
preceding clause (i), and (iii) in all cases, Executive terminates employment
pursuant to this Section 6.3 within one year from the date the event described
in clause (a), (b), (c), (d) or (e) above initially occurred.

6.4 Without Cause by DDR. During the Contract Period while Executive is employed
by DDR, DDR may terminate Executive’s employment under this Agreement at any
time without Cause pursuant to written notice provided to Executive not less
than 90 days in advance of such termination upon the affirmative vote of a
majority of all of the members of the Board. Any termination under this
Section 6.4 will be effective at such time during the Contract Period while
Executive is employed by DDR as may be specified in that written notice, subject
to the preceding sentence.

6.5 Without Good Reason by Executive. During the Contract Period while Executive
is employed by DDR, Executive may terminate Executive’s employment under this
Agreement at any time without Good Reason pursuant to written notice provided to
DDR not less than 90 days in advance of such termination. Any termination under
this Section 6.5 will be effective at such time during the Contract Period while
Executive is employed by DDR as Executive may specify in that written notice,
subject to the preceding sentence.

7. Payments upon Termination.

7.1 Upon Termination For Cause or Without Good Reason. If Executive’s employment
under this Agreement is terminated by DDR for Cause or by Executive without Good
Reason during the Contract Period, DDR will pay and provide to Executive the
Executive’s Base Salary and any accrued but unused paid time off through the
Termination Date in accordance with DDR policy to the extent not already paid
and continuing health, dental and vision insurance and other insurance (e.g.
life, disability, etc.) at the levels specified in Section 4.2 through the
Termination Date, and, except as may otherwise be required by law, DDR will not
pay or provide to Executive any further compensation or other benefits under
this Agreement. DDR will pay any Base Salary referred to in this Section 7.1 to
Executive within 30 days of the Termination Date.

7.2 Upon Termination Without Cause or For Good Reason. If Executive’s employment
under this Agreement is terminated by DDR other than due to Cause, death or
disability (pursuant to Section 6.1), or by Executive for Good Reason, during
the Contract Period, and Section 7.5 does not apply, DDR will pay and provide to
Executive the amounts and benefits specified in this Section 7.2, except that
DDR will not be obligated to pay the lump sum amounts specified in Section 7.2
(c), (d) and (e) unless either (x) DDR is deemed to have waived its right to
present and require a Release as provided in Section 8.2 or (y) Executive has
timely executed a Release as contemplated by Section 8.3. The amounts and
benefits specified in this Section 7.2 are as follows:

(a) A lump sum amount equal to Executive’s Base Salary and any accrued but
unused paid time off for the year through the Termination Date, to the extent
not already paid in accordance with DDR policy. DDR will pay this amount to
Executive within 30 days of the Termination Date.

 

6



--------------------------------------------------------------------------------

(b) A lump sum amount equal to Executive’s Annual Bonus earned for the calendar
year immediately preceding the calendar year in which the Termination Date
occurs, to the extent not already paid. DDR will pay this amount to Executive on
the same date and in the same amount that the Annual Bonus for such year would
have been paid if Executive’s employment had not been terminated, but in any
event not later than March 15 of the calendar year in which the Termination Date
occurs.

(c) A lump sum amount equal in value to Executive’s Annual Bonus that would have
been earned for the calendar year in which the Termination Date occurs,
pro-rated based on the number of days that Executive is employed by DDR during
the applicable performance period, and calculated on the basis of actual
performance of the applicable performance objectives for the entire performance
period. Subject to Section 13.1, DDR will pay this amount to Executive on the
same date that the Annual Bonus for such year would have been paid if
Executive’s employment had not been terminated, but in any event not later than
March 15 of the calendar year following the calendar year in which the
Termination Date occurs.

(d) A lump sum amount equal to the product of (i) the sum of (A) Executive’s
annual Base Salary as of the Termination Date, plus (B) an amount equal to the
average of the Annual Bonuses earned by Executive in the three fiscal years
ending immediately prior to the fiscal year in which the Termination Date occurs
(or, if Executive has been eligible for fewer than three such Annual Bonuses,
the number of fiscal years preceding the year in which the Termination Date
occurs for which Executive was eligible for an Annual Bonus) (the “Average
Annual Bonus”) multiplied by (ii) the lesser of (A) 1.5 and (B) 1.5 multiplied
by a fraction (not greater than 1), the numerator of which is the number of
calendar months remaining in the Contract Period as of the Termination Date, and
the denominator of which is 18. Subject to Section 13.1, DDR will pay this
amount to Executive as soon as practicable (but no later than 74 days) following
the Termination Date. Notwithstanding the foregoing, in the event that the
Termination Date occurs prior to the determination of Annual Bonus payouts with
respect to the 2017 calendar year, the Average Annual Bonus will be deemed to be
Executive’s “Target” Annual Bonus as in effect on the Termination Date.

(e) A lump sum in cash in an amount equal to the product of (i) 18 multiplied by
(ii) the sum of (A) the monthly COBRA premium for health, dental and vision
benefits but only if Executive timely elects continuation coverage under DDR’s
health, dental and vision plans pursuant to COBRA, plus (B) the employer portion
of the monthly premium for other DDR provided insurance (e.g., life, disability,
etc.) in effect for Executive as of the Termination Date. Such payments shall be
taxable to Executive. Subject to Section 13.1, DDR will pay this amount to
Executive as soon as practicable (but no later than 74 days) following the
Termination Date.

7.3 Upon Termination by Reason of Death. If Executive’s employment under this
Agreement is terminated by reason of Executive’s death during the Contract
Period, DDR will pay, or cause to be paid, and provide, or cause to be provided,
to Executive’s personal representative and Executive’s eligible dependents, as
appropriate, the amounts and benefits specified in this Section 7.3, except that
DDR will not be obligated to pay the lump sum amounts specified in Section 7.3
(c) and (d) unless either (x) DDR is deemed to have waived its right to present
and require a Release as provided in Section 8.2 or (y) Executive’s personal
representative has timely executed a Release as contemplated by Section 8.3. The
amounts and benefits specified in this Section 7.3 are as follows:

 

7



--------------------------------------------------------------------------------

(a) A lump sum amount equal to Executive’s Base Salary and any accrued but
unused paid time off for the year through the Termination Date, to the extent
not already paid in accordance with DDR policy. DDR will pay this amount to
Executive’s personal representative within 30 days of the Termination Date.

(b) A lump sum amount equal to Executive’s Annual Bonus earned for the calendar
year immediately preceding the calendar year in which the Termination Date
occurs, to the extent not already paid. DDR will pay this amount to Executive’s
personal representative on the same date and in the same amount that the Annual
Bonus for such year would have been paid if Executive’s employment had not been
terminated, but in any event not later than March 15 of the calendar year in
which the Termination Date occurs.

(c) A lump sum amount equal in value to Executive’s Annual Bonus that would have
been earned for the calendar year in which the Termination Date occurs at the
“Target” level, pro-rated based on the number of days that Executive is employed
by DDR during the applicable performance period. Subject to Section 13.1, DDR
will pay this amount to Executive’s personal representative as soon as
practicable (but no later than 74 days) following the Termination Date.

(d) A lump sum in cash to Executive’s personal representative as soon as
practicable (but no later than 74 days) following Executive’s death in an amount
equal to the product of (i) 18 multiplied by (ii) the sum of (A) the monthly
premium for DDR provided health, dental and vision insurance benefits at the
levels specified in Section 4.2 in effect for Executive as of Executive’s death,
plus (B) the employer portion of the monthly premium for other DDR provided
insurance (e.g. life, disability, etc.) in effect for Executive as of
Executive’s death.

7.4 Upon Termination by Reason of Disability. If Executive’s employment under
this Agreement is terminated by DDR pursuant to Section 6.1 during the Contract
Period following Executive’s disability, DDR will pay and provide to Executive
and Executive’s eligible dependents, as appropriate, the amounts and benefits
specified in this Section 7.4, except that DDR will not be obligated to pay the
lump sum amounts specified in Section 7.4 (c) and (d) unless either (x) DDR is
deemed to have waived its right to present and require a Release as provided in
Section 8.2 or (y) Executive (or in the event of Executive’s legal incapacity,
Executive’s personal representative) has timely executed a Release as
contemplated by Section 8.3. The amounts and benefits specified in this
Section 7.4 are as follows:

(a) A lump sum amount equal to Executive’s Base Salary and any accrued but
unused paid time off for the year through the Termination Date, to the extent
not already paid in accordance with DDR policy. DDR will pay this amount to
Executive within 30 days of the Termination Date.

 

8



--------------------------------------------------------------------------------

(b) A lump sum amount equal to Executive’s Annual Bonus earned for the calendar
year immediately preceding the calendar year in which the Termination Date
occurs, to the extent not already paid. DDR will pay this amount to Executive on
the same date and in the same amount that the Annual Bonus for such year would
have been paid if Executive’s employment had not been terminated, but in any
event not later than March 15 of the calendar year in which the Termination Date
occurs.

(c) A lump sum amount equal in value to Executive’s Annual Bonus that would have
been earned for the calendar year in which the Termination Date occurs at the
“Target” level, pro-rated based on the number of days that Executive is employed
by DDR during the applicable performance period. Subject to Section 13.1, DDR
will pay this amount to Executive as soon as practicable (but no later than 74
days) following the Termination Date.

(d) A lump sum in cash in an amount equal to the product of (i) 18 multiplied by
(ii) the sum of (A) the monthly COBRA premium for health, dental and vision
insurance benefits but only if Executive timely elects continuation coverage
under DDR’s health, dental and vision plans pursuant to COBRA, plus (B) the
employer portion of the monthly premium for other DDR provided insurance (e.g.,
life, disability, etc.) in effect for Executive as of the Termination Date. Such
payments shall be taxable to Executive. DDR will pay this amount to Executive as
soon as practicable (but no later than 74 days) following the Termination Date.

7.5 Upon Termination In Connection With a Change in Control. Upon the occurrence
of a Triggering Event during the Contract Period while Executive is employed by
DDR, DDR will pay and provide to Executive the amounts and benefits specified in
this Section 7.5, and DDR will be deemed to have waived its right to provide a
Release as provided in Section 8.2, and the provision of a Release will not be a
condition to Executive receiving any payment or benefit from DDR under this
Section 7.5. The amounts and benefits specified in this Section 7.5 are as
follows:

(a) A lump sum amount equal to Executive’s Base Salary and any accrued but
unused paid time off for the year through the Termination Date, to the extent
not already paid in accordance with DDR policy. DDR will pay this amount to
Executive within 30 days of the Termination Date.

(b) A lump sum amount equal to Executive’s Annual Bonus earned for the calendar
year immediately preceding the calendar year in which the Termination Date
occurs, to the extent not already paid. DDR will pay this amount to Executive on
the same date and in the same amount that the Annual Bonus for such year would
have been paid if Executive’s employment had not been terminated, but in any
event not later than March 15 of the calendar year in which the Termination Date
occurs.

(c) A lump sum amount equal in value to Executive’s Annual Bonus that would have
been earned for the calendar year in which the Termination Date occurs at the
“Target” level, pro-rated based on the number of days that Executive is employed
by DDR during the applicable performance period. Subject to Section 13.1, DDR
will pay this amount to Executive as soon as practicable (but no later than 74
days) following the Termination Date.

 

9



--------------------------------------------------------------------------------

(d) A lump sum amount equal to 2.5 times the sum of (i) Executive’s annual Base
Salary as of the Termination Date, plus (ii) an amount equal to the Average
Annual Bonus. Subject to Section 13.1, DDR will pay this amount to Executive as
soon as practicable (but no later than 74 days) following the Termination Date.
Notwithstanding the foregoing, in the event that the Termination Date occurs
prior to the determination of Annual Bonus payouts with respect to the 2017
calendar year, the Average Annual Bonus will be deemed to be Executive’s
“Target” Annual Bonus as in effect on the Termination Date.

(e) A lump sum in cash in an amount equal to the product of (i) 18 multiplied by
(ii) the sum of (A) the monthly COBRA premium for health, dental and vision
benefits but only if Executive timely elects continuation coverage under DDR’s
health, dental and vision plans pursuant to COBRA, plus (B) the employer portion
of the monthly premium for other DDR provided insurance (e.g., life, disability,
etc.) in effect for Executive as of the Termination Date. Such payments shall be
taxable to Executive. Subject to Section 13.1, DDR will pay this amount to
Executive as soon as practicable (but no later than 74 days) following the
Termination Date.

8. Release. This Section 8 will apply only upon termination of Executive’s
employment during the Contract Period (a) by DDR without Cause, (b) by Executive
for Good Reason, (c) by reason of Executive’s death or (d) by DDR pursuant to
Section 6.1 following Executive’s disability.

8.1 Presentation of Release by DDR. If this Section 8 applies, DDR may present
to Executive (or in the case of Executive’s death or legal incapacity, to
Executive’s personal representative), not later than 21 days after the
Termination Date, a form of release (a “Release”) of all current and future
claims, known or unknown, arising on or before the date on which the Release is
to be executed, that Executive or Executive’s assigns have or may have against
DDR or any Subsidiary, and the directors, officers, and affiliates of any of
them, substantially in the form attached hereto as Exhibit B, but subject to
such modifications as may be reasonably determined necessary or appropriate by
the Committee to reflect changes in applicable law or reasonable changes in best
practices between the Effective Date and the execution of such Release, together
with a covering message in which DDR advises Executive (or Executive’s personal
representative) that the Release is being presented in accordance with this
Section 8.1 and that a failure by Executive (or Executive’s personal
representative) to execute and return the Release as contemplated by Section 8.3
would relieve DDR of the obligation to make payments otherwise due to Executive
(or to Executive’s personal representative) under one or more portions of
Section 7.2, Section 7.3 or Section 7.4, as the case may be.

8.2 Effect of Failure by DDR to Present Release. If DDR fails to present a
Release and covering message to Executive (or Executive’s personal
representative) as contemplated by Section 8.1, DDR will be deemed to have
waived the requirement that Executive (or Executive’s personal representative)
execute a Release as a condition to receiving payments under any portion of
Section 7.2, Section 7.3 or Section 7.4, as the case may be.

8.3 Execution of Release by Executive or Executive’s Personal Representative. If
DDR does present a Release and covering message to Executive (or Executive’s
personal representative) as contemplated by Section 8.1, Executive (or
Executive’s personal representative) will have until 60 days after the
Termination Date (i.e., at least 39 days after presentation of the Release to

 

10



--------------------------------------------------------------------------------

Executive (or Executive’s personal representative)) within which to deliver an
executed copy of the Release to DDR and thereby satisfy the condition to
receiving payments under any portion of Section 7.2, Section 7.3 or Section 7.4,
as the case may be, provided that Executive (or Executive’s personal
representative) does not revoke the execution of the Release during any
applicable revocation period.

8.4 Effect of Failure to Execute Release or of Revocation of Release. If
Executive (or Executive’s personal representative) fails to deliver an executed
copy of the Release to DDR within 60 days after the Termination Date or revokes
the execution of the Release during any applicable revocation period, Executive
(or Executive’s personal representative) will be deemed to have waived the right
to receive all payments under Section 7.2, Section 7.3 or Section 7.4, as the
case may be, that were conditioned on the Release.

9. Disability Definitions; Physical Examination.

9.1 Definitions. For all purposes of this Agreement:

(a) Executive’s “Own Occupation” means the regular occupation in which Executive
is engaged under this Agreement at the time Executive becomes disabled.

(b) “Total Disability” means that, because of sickness or injury, Executive is
not able to perform the material and substantial duties of Executive’s Own
Occupation.

(c) “Totally Disabled” means that Executive suffers from Total Disability (and
Executive will be deemed to continue to be Totally Disabled so long as Executive
is not able to work in Executive’s Own Occupation even if Executive works in
some other capacity).

9.2 Physical Examination. If either DDR or Executive, at any time or from time
to time after receipt of notice of Executive’s Total Disability from the other,
desires to contend that Executive is not Totally Disabled, Executive will
promptly submit to a physical examination by the chief of medicine of any major
accredited hospital in the New York, New York or Cleveland, Ohio areas (at DDR’s
reasonable cost) and, unless that physician issues his or her written statement
to the effect that, in his or her opinion, based on his or her diagnosis,
Executive is capable of resuming Executive’s Own Occupation and discharging the
duties of Executive’s Own Occupation in accordance with the terms of this
Agreement, Executive will be deemed to be and to continue to be Totally Disabled
for all purposes of this Agreement.

10. No Set-Off; No Obligation to Seek Other Employment or to Otherwise Mitigate
Damages; No Effect Upon Other Plans. DDR’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations under
this Agreement will not be affected by any set-off, counterclaim, recoupment,
defense, or other claim whatsoever that DDR or any Subsidiary or affiliate may
have against Executive, except that the prohibition on set-off, counterclaim,
recoupment, defense, or other claim contained in this sentence will not apply if
Executive’s employment is terminated by DDR for Cause. Executive will not be
required to mitigate damages or the amount of any payment provided for under
this Agreement by seeking other employment or otherwise. The amount of any
payment provided for under this Agreement will not be reduced by any
compensation or benefits earned by Executive as the result of employment by
another employer or otherwise after the Termination Date. Neither the provisions
of this Agreement nor the making of any payment provided for under this
Agreement, nor the termination of

 

11



--------------------------------------------------------------------------------

DDR’s obligations under this Agreement, will reduce any amounts otherwise
payable, or in any way diminish Executive’s rights, under any incentive
compensation plan, stock option or stock appreciation rights plan, restricted
stock plan or agreement, deferred compensation, retirement, or supplemental
retirement plan, stock purchase and savings plan, disability or insurance plan,
or other similar contract, plan, or arrangement of DDR or any Subsidiary, all of
which will be governed by their respective terms.

11. Payments Are in Lieu of Severance Payments. If Executive becomes entitled to
receive payments under this Agreement as a result of termination of Executive’s
employment, those payments will be in lieu of any and all other claims or rights
that Executive may have against DDR for severance, separation, and/or salary
continuation pay upon that termination of Executive’s employment.

12. Covenants and Confidential Information. Executive acknowledges DDR’s
reliance on and expectation of Executive’s continued commitment to performance
of Executive’s duties and responsibilities during the Contract Period while
Executive is employed by DDR and Executive assumes the obligations set out in
this Section 12 in light of that reliance and expectation on the part of DDR.

12.1 Noncompetition. During the Contract Period while Executive is employed by
DDR, and for a period of 12 months thereafter, Executive will not, directly or
indirectly, own, manage, control, or participate in the ownership, management,
or control of, or be employed or engaged by or otherwise affiliated or
associated as a consultant, independent contractor, or otherwise with, any
entity that has been designated as being part of DDR’s peer group, as determined
by the Committee and set forth in the most recent proxy statement filed by DDR;
provided, however, that the ownership by Executive of not more than three
percent of any class of publicly traded securities of any entity will not be
deemed a violation of this Section 12.1.

12.2 Confidentiality. Throughout and after the Contract Period, Executive will
not disclose, divulge, discuss, copy, or otherwise use or suffer to be used in
any manner, in competition with, or contrary to the interests of, DDR, any
confidential information relating to DDR’s operations, properties, or otherwise
to its particular business or other trade secrets of DDR, it being acknowledged
by Executive that all such information regarding the business of DDR compiled or
obtained by, or furnished to, Executive during Executive’s employment by or
association with DDR is confidential information and DDR’s exclusive property.
The restrictions in this Section 12.2 will not apply to any information to the
extent that it (a) is clearly obtainable in the public domain, (b) becomes
obtainable in the public domain, except by reason of the breach by Executive of
Executive’s obligations under this Section 12.2, (c) was not acquired by
Executive in connection with Executive’s employment or affiliation with DDR,
(d) was not acquired by Executive from DDR or its representatives, or (e) is
required to be disclosed by rule of law or by order of a court or governmental
body or agency. However, nothing herein is intended to interfere with or
discourage the disclosure of a suspected violation of the law to any
governmental entity, or to discourage Executive from participating in an
investigation by a governmental entity regarding a suspected violation of the
law.

12.3 Non-Disparagement.

(a) Throughout and after the Contract Period, outside the ordinary course of
business on behalf of the Company, Executive will not make or issue, or procure
any person, firm, or entity to make or issue, any statement in any form,
including written, oral and electronic communications of any kind, which conveys
negative or adverse information concerning DDR or its Subsidiaries or
affiliates, or any of their legal predecessors, successors,

 

12



--------------------------------------------------------------------------------

assigns, parents, subsidiaries, divisions or other affiliates, or any of the
foregoing’s respective past, present or future directors, officers, employees or
representatives (collectively, the “Non-Disparagement Parties”), or any
Non-Disparagement Party’s business, or its actions, to any person or entity,
regardless of the truth or falsity of such statement.

(b) Throughout and after the Contract Period, DDR will reasonably direct the
executive officers and directors of DDR not to make or issue, or procure any
person, firm, or entity to make or issue, any statement in any form, including
written, oral and electronic communications of any kind, which conveys negative
or adverse information concerning Executive or any of Executive’s legal
successors, assigns, or other affiliates, or any of the foregoing’s respective
past, present or future directors, officers, employees or representatives
(collectively, the “Executive Non-Disparagement Parties”), or any Executive
Non-Disparagement Party’s business, or its actions, to any person or entity,
regardless of the truth or falsity of such statement.

(c) This Section 12.3 does not apply to truthful testimony or disclosure
compelled or required by applicable law or legal process. Notwithstanding
anything in this Agreement to the contrary, Executive is not prohibited from
providing information voluntarily to the Securities and Exchange Commission
pursuant to Section 21F of the Securities Exchange Act of 1934, as amended.

12.4 Nonsolicitation. During the Contract Period while Executive is employed by
DDR, and for a period of 12 months thereafter, Executive will not directly or
indirectly solicit or induce or attempt to solicit or induce any employee of DDR
and/or of any Subsidiary or affiliate to terminate his or her employment with
DDR and/or any Subsidiary.

12.5 Remedies. Executive acknowledges that the remedy at law for any breach by
Executive of this Section 12 may be inadequate and that the damages following
from any such breach may not be readily susceptible to being measured in
monetary terms. Accordingly, Executive agrees that, upon adequate proof of
Executive’s violation of any legally enforceable provision of this Section 12,
DDR will be entitled to immediate injunctive relief and may obtain a temporary
order restraining any threatened or further breach. Nothing in this Section 12
will be deemed to limit DDR’s remedies at law or in equity for any breach by
Executive of any of the provisions of this Section 12 that may be pursued or
availed of by DDR.

12.6 Acknowledgement. Executive has carefully considered the nature and extent
of the restrictions upon Executive and the rights and remedies conferred upon
DDR under this Section 12, and hereby acknowledges and agrees that the same are
reasonable in time and territory, are designed to eliminate competition that
otherwise would be unfair to DDR, do not stifle the inherent skill and
experience of Executive, would not operate as a bar to Executive’s sole means of
support, are fully required to protect the legitimate interests of DDR, and do
not confer a benefit upon DDR disproportionate to the detriment to Executive.

 

13



--------------------------------------------------------------------------------

13. Compliance with Section 409A.

13.1 Six Month Delay on Certain Payments, Benefits, and Reimbursements. If
Executive is a “specified employee” for purposes of Section 409A, as determined
under DDR’s policy for determining specified employees on the Termination Date,
each payment, benefit, or reimbursement paid or provided under this Agreement
that constitutes a “deferral of compensation” within the meaning of Section
409A, that is to be paid or provided as a result of a “separation from service”
within the meaning of Section 409A, and that would otherwise be paid or provided
at any time (a “Scheduled Time”) that is on or before the date (the “Six Month
Date”) that is exactly six months after the Termination Date (other than
payments, benefits, or reimbursements that are treated as separation pay under
Section 1.409A-1(b)(9)(v) of the Treasury Regulations) will not be paid or
provided at the Scheduled Time but will be accumulated (together with interest
at the applicable federal rate under Section 7872(f)(2)(A) of the Internal
Revenue Code in effect on the Termination Date) through the Six Month Date and
paid or provided during the period of 30 consecutive days beginning on the first
business day after the Six Month Date (that period of 30 consecutive days, the
“Seventh Month after the Termination Date”), except that if Executive dies
before the Six Month Date, the payments, benefits, or reimbursements will be
accumulated only through the date of Executive’s death and thereafter paid or
provided not later than 30 days after the date of death.

13.2 Additional Limitations on Reimbursements and In-Kind Benefits. The
reimbursement of expenses or in-kind benefits provided under Section 7 or under
any other section of this Agreement that are taxable benefits (and that are not
disability pay or death benefit plans within the meaning of Section 409A) are
intended to comply, to the maximum extent possible, with the exception to
Section 409A set forth in Section 1.409A-1(b)(9)(v) of the Treasury Regulations.
To the extent that any reimbursement of expenses or in-kind benefits provided
under Section 7 or under any other section of this Agreement do not qualify for
that exception and are otherwise deferred compensation subject to Section 409A ,
then they will be subject to the following additional rules: (i) any
reimbursement of eligible expenses will be paid within 30 days following
Executive’s written request for reimbursement; provided, however, that Executive
provides written notice no later than 60 days before the last day of the
calendar year following the calendar year in which the expense was incurred so
that DDR can make the reimbursement within the time periods required by Section
409A; (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during any calendar year will not affect the amount of
expenses eligible for reimbursement, or in-kind benefits to be provided, during
any other calendar year; and (iii) the right to reimbursement or in-kind
benefits will not be subject to liquidation or exchange for any other benefit.

13.3 Compliance Generally. Each payment or reimbursement and the provision of
each benefit under this Agreement shall be considered a separate payment and not
one of a series of payments for purposes of Section 409A. DDR and Executive
intend that the payments and benefits provided under this Agreement will either
be exempt from the application of, or comply with, the requirements of Section
409A. This Agreement is to be construed, administered, and governed in a manner
that effects that intent and DDR will not take any action that is inconsistent
with that intent. Without limiting the foregoing, the payments and benefits
provided under this Agreement may not be deferred, accelerated, extended, paid
out, or modified in a manner that would result in the imposition of an
additional tax under Section 409A upon Executive. Notwithstanding any provision
of Section 7 to the contrary, if the period commencing on the Termination Date
begins in one taxable year of Executive and the 74th day following the
Termination Date is in a subsequent taxable year, any amounts payable under
Section 7 which are considered deferred compensation under Section 409A shall be
paid in such subsequent taxable year.

 

14



--------------------------------------------------------------------------------

13.4 Termination of Employment to Constitute a Separation from Service. The
parties intend that the phrase “termination of employment” and words and phrases
of similar import mean a “separation from service” with DDR within the meaning
of Section 409A. Executive and DDR will take all steps necessary (including
taking into account this Section 13.4 when considering any further agreement
regarding provision of services by Executive to DDR after the Termination Date)
to ensure that (a) any termination of employment under this Agreement
constitutes a “separation from service” within the meaning of Section 409A, and
(b) the Termination Date is the date on which Executive experiences a
“separation from service” within the meaning of Section 409A.

14. Indemnification. DDR will indemnify Executive, to the full extent permitted
or authorized by the Ohio General Corporation Law as it may from time to time be
amended, if Executive is made or threatened to be made a party to any
threatened, pending, or completed action, suit, or proceeding, whether civil,
criminal, administrative, or investigative, by reason of the fact that Executive
is or was a director, officer, or employee of DDR and/or of any Subsidiary, or
is or was serving at the request of DDR and/or of any Subsidiary as a director,
trustee, officer, or employee of a corporation, partnership, joint venture,
trust, or other enterprise. The indemnification provided by this Section 14 will
not be deemed exclusive of any other rights to which Executive may be entitled
under the articles of incorporation or the regulations of DDR and/or of any
Subsidiary, or any agreement, vote of shareholders or disinterested directors,
or otherwise, both as to action in Executive’s official capacity and as to
action in another capacity while holding such office, and will continue as to
Executive after Executive has ceased to be a director, trustee, officer, or
employee and will inure to the benefit of Executive’s heirs, executors, and
administrators. In particular, Executive will continue to be entitled to the
full benefit of the indemnification agreement dated as of the Effective Date
between Executive and DDR (the “Indemnification Agreement”) for so long as that
Indemnification Agreement remains in effect according to its terms. In the event
of any conflict or inconsistency between the provisions of this Section 14 and
the provisions of the Indemnification Agreement, the provisions of the
Indemnification Agreement shall control.

15. Adjustment of Certain Payments and Benefits. Notwithstanding any provision
of this Agreement to the contrary, if any payment or benefit to be paid or
provided hereunder or under any other plan or agreement would be an “Excess
Parachute Payment,” within the meaning of Section 280G of the Internal Revenue
Code, or any successor provision thereto, but for the application of this
sentence, then the payments and benefits to be paid or provided hereunder shall
be reduced to the minimum extent necessary (but in no event to less than zero)
so that no portion of any such payment or benefit, as so reduced, constitutes an
Excess Parachute Payment; provided, however, that the foregoing reduction shall
be made only if and to the extent that such reduction would result in an
increase in the aggregate payments and benefits to be provided, determined on an
after-tax basis (taking into account the excise tax imposed pursuant to
Section 4999 of the Internal Revenue Code, or any successor provision thereto,
any tax imposed by any comparable provision of state law, and any applicable
federal, state and local income taxes). The determination of whether any
reduction in such payments or benefits to be provided hereunder is required
pursuant to the preceding sentence shall be made at the expense of the Company,
if requested by Executive or the Company, by the Company’s independent
accountants or a nationally recognized law firm chosen by the Company. The fact
that Executive’s right to payments or benefits may be reduced by reason of the
limitations contained in this Section shall not of itself limit or otherwise
affect any other rights of Executive under this Agreement. In the event that any
payment or benefit intended to be provided hereunder is required to be reduced
pursuant to this Section, then the reduction shall occur in the following order:
(a) reduction of the lump sum amount set forth in Section 7.5(d); (b) reduction
of the lump sum amount set forth in Section 7.5(c); and (c) reduction, on a
pro-rata basis, of any other “Excess Parachute Payments” payable under any plan
or arrangement.

 

15



--------------------------------------------------------------------------------

16. Certain Expenses. This Section 16 will apply only to expenses that (a) are
otherwise described in one or more of its subsections and (b) are incurred at
any time from the Effective Date through the fifth anniversary of Executive’s
death.

16.1 Reimbursement of Certain Expenses. DDR will pay, as incurred, all expenses,
including the reasonable fees of counsel engaged by Executive, of Executive in
(a) prosecuting any action to compel DDR to comply with the terms of this
Agreement upon receipt from Executive of an undertaking to repay DDR for such
expenses if it is ultimately determined by a court of competent jurisdiction
that Executive had no reasonable grounds for bringing such action or
(b) defending any action brought by a party other than Executive or Executive’s
personal representative to have this Agreement declared invalid or
unenforceable.

16.2 Advancement of Certain Expenses. Expenses (including the reasonable fees of
counsel engaged by Executive) incurred by Executive in defending any action,
suit, or proceeding commenced or threatened against Executive for any action or
failure to act as an employee, officer or director of DDR and/or of any
Subsidiary will be paid by DDR, as they are incurred, in advance of final
disposition of the action, suit, or proceeding upon receipt of an undertaking by
or on behalf of Executive in which Executive agrees to reasonably cooperate with
DDR and/or the Subsidiary, as the case may be, concerning the action, suit, or
proceeding, and (a) if the action, suit, or proceeding is commenced or
threatened against Executive for any action or failure to act as a director, to
repay the amount if it is proved by clear and convincing evidence in a court of
competent jurisdiction that his action or failure to act involved an act or
omission undertaken with deliberate intent to cause injury to DDR or a
Subsidiary or with reckless disregard for the best interests of DDR or a
Subsidiary, or (b) if the action, suit, or proceeding is commenced or threatened
against Executive for any action or failure to act as an officer or employee, to
repay the amount if it is ultimately determined that Executive is not entitled
to be indemnified. The obligation of DDR to advance expenses provided for in
this Section 16.2 will not be deemed exclusive of any other rights to which
Executive may be entitled under the articles of incorporation or the regulations
of DDR or of any Subsidiary, or any agreement, vote of shareholders or
disinterested directors, or otherwise.

17. Survival of Obligations. Except as is otherwise expressly provided in this
Agreement, the respective obligations of DDR and Executive under this Agreement
will survive any termination of Executive’s employment under this Agreement.

18. Notices. Notices and all other communications provided for in this Agreement
must be in writing and will be deemed to have been duly given upon receipt (or
rejection) when delivered in person or by overnight delivery (to the chief legal
officer of DDR in the case of notices to DDR and to Executive in the case of
notices to Executive) or mailed by United States registered mail, return receipt
requested, postage prepaid, and addressed, if to DDR, to its principal place of
business, attention: Chief Legal Officer, and, if to Executive, to Executive’s
home address last shown on the records of DDR, or to such other address or
addresses as either party may furnish to the other in accordance with this
Section 18.

19. Entire Agreement. Except as otherwise set forth below in this Section 19,
this Agreement and the agreements specifically referenced herein supersede in
their entirety all prior agreements between the parties, if any, and all
understandings between them, if any, with respect to the subject matter of this
Agreement. As provided in Section 14, Executive will continue to be entitled to
the full benefit of the Indemnification Agreement for so long as it remains in
effect according to its terms.

 

16



--------------------------------------------------------------------------------

20. Mandatory Arbitration Before a Change in Control. Section 20.1 will apply if
and only if either party notifies the other, in writing, that it is demanding
resolution of a then-current controversy or claim by arbitration and the notice
is provided by the notifying party to the other party before any Change in
Control has occurred. Nothing in this Section 20 will limit the right of DDR to
seek and obtain injunctive relief in a court of equity for any breach or
threatened breach by Executive of any of Executive’s covenants contained in
Section 12 above.

20.1 Scope of Arbitration. If this Section 20.1 applies, any controversy or
claim arising out of or relating to this Agreement or any breach of this
Agreement will be settled by binding arbitration to be held before three
arbitrators and conducted in accordance with the Employment Arbitration Rules
and Mediation Procedures of the American Arbitration Association in the City of
Cleveland, Ohio or New York, New York. The decision of the arbitrators will be
final and binding on both parties and judgment on any award rendered by the
arbitrators may be entered in any court of competent jurisdiction. Costs and
expenses of any such arbitration will be borne by the parties as may be directed
by the arbitrators taking into account the extent to which the positions taken
by each of the parties are reasonable. The arbitrators will have the power to
issue mandatory orders and restraining orders in connection with any such
arbitration.

20.2 Other Disputes. If Section 20.1 does not apply to any claim or controversy
between the parties, the parties may nevertheless, but need not, mutually agree
to submit any controversy or claim to arbitration as though Section 20.1 did
apply. Failing any such mutual agreement, either party may bring proceedings
against the other with respect to any claim or controversy in any court of
competent jurisdiction that satisfies the venue requirements set forth in
Section 21.8. Nothing in this Section 20.2 imposes upon either party any
obligation to discuss possible arbitration of any claim or controversy to which
Section 20.1 does not apply before bringing any court proceedings with respect
to that claim or controversy.

21. Miscellaneous.

21.1 No Conflict. Executive represents and warrants that Executive is not a
party to any agreement, contract, or understanding, whether employment or
otherwise, that would restrict or prohibit Executive from undertaking or
performing employment in accordance with the terms and conditions of this
Agreement.

21.2 Assistance. During the term of this Agreement and thereafter, Executive
will provide reasonable assistance to DDR in litigation and regulatory matters
that relate to events that occurred during Executive’s period of employment with
DDR and its predecessors, and will provide reasonable assistance to DDR with
matters relating to its corporate history from the period of Executive’s
employment with it or its predecessors. Executive will be entitled to
reimbursement of reasonable out-of-pocket travel or related costs and expenses
relating to any such cooperation or assistance that occurs following the
Termination Date.

21.3 Severability. The provisions of this Agreement are severable and if any one
or more provision is determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions and any partially unenforceable
provision to the extent enforceable in any jurisdiction nevertheless will be
binding and enforceable.

 

17



--------------------------------------------------------------------------------

21.4 Benefit of Agreement. The rights and obligations of DDR under this
Agreement will inure to the benefit of, and will be binding on, DDR and its
successors and assigns, and the rights and obligations (other than obligations
to perform services) of Executive under this Agreement will inure to the benefit
of, and will be binding upon, Executive and Executive’s heirs, personal
representatives, and assigns.

21.5 No Waiver. The failure of either party to enforce any provision or
provisions of this Agreement will not in any way be construed as a waiver of any
such provision or provisions as to any future violations thereof, nor prevent
that party from later enforcing each and every other provision of this
Agreement. The rights granted the parties in this Agreement are cumulative and
the waiver of any single remedy will not constitute a waiver of that party’s
right to assert all other legal remedies available to it under the
circumstances.

21.6 Modification. This Agreement may not be modified or terminated orally. No
modification or termination will be valid unless in writing and signed by the
party against which the modification or termination is sought to be enforced.
Notwithstanding anything in this Agreement to the contrary, however, Executive
acknowledges and agrees that this Agreement and any compensation described
herein are subject to the terms and conditions of the Company’s clawback policy
(if any) as may be in effect from time to time specifically to implement Section
10D of the Securities Exchange Act of 1934, as amended, and any applicable rules
or regulations promulgated thereunder (including applicable rules and
regulations of any national securities exchange on which the Shares may be
traded) (the “Compensation Recovery Policy”), and that applicable sections of
this Agreement and any related documents shall be deemed superseded by and
subject to the terms and conditions of the Compensation Recovery Policy from and
after the effective date thereof.

21.7 Merger or Transfer of Assets of DDR. During the Contract Period while
Executive is employed by DDR, DDR will not consolidate with or merge into any
other corporation, or transfer all or substantially all of its assets to another
corporation, unless such other corporation assumes this Agreement in a signed
writing and delivers a copy thereof to Executive, which signed writing may
consist of the merger or sale agreement, or similar document. Upon any such
assumption, the successor corporation will become obligated to perform the
obligations of DDR under this Agreement, and the terms “DDR” and the “Company,”
as used in this Agreement, will be deemed to refer to that successor
corporation, and the term “the Board” as used in this Agreement will be deemed
to refer to the board of directors of that successor corporation.

21.8 Governing Law and Venue. The provisions of this Agreement will be governed
by and construed in accordance with the laws of the State of Ohio applicable to
contracts made in and to be performed exclusively within that State,
notwithstanding any conflict of law provision to the contrary. Subject to the
mandatory arbitration provisions of Section 20, the parties consent to venue and
personal jurisdiction over them in the courts of the State of Ohio and federal
courts sitting in Cleveland, Ohio, for purposes of construing and enforcing this
Agreement.

21.9 Termination of Status as Director or Officer. Notwithstanding anything in
this Agreement to the contrary, unless otherwise agreed to by DDR and Executive
prior to the Termination Date, Executive shall be deemed to have automatically
resigned from all directorships and offices with DDR and its Subsidiaries, and
their affiliates (including joint ventures), as of the Termination Date.

 

18



--------------------------------------------------------------------------------

22. Definitions.

22.1 Cause. The term “Cause” has the meaning set forth in Section 6.2.

22.2 Change in Control. The term “Change in Control” means the occurrence,
during the Contract Period while Executive is employed by DDR, of any of the
following:

(a) consummation of a consolidation or merger in which DDR is not the surviving
corporation, the sale of substantially all of the assets of DDR, or the
liquidation or dissolution of DDR;

(b) any person or other entity (other than DDR or a Subsidiary or any DDR
employee benefit plan (including any trustee of any such plan acting in its
capacity as trustee)) purchases any Shares (or securities convertible into
Shares) pursuant to a tender or exchange offer without the prior consent of the
Board, or becomes the beneficial owner of securities of DDR representing 30% or
more of the voting power of DDR’s outstanding securities without the prior
consent of the Board; or

(c) during any two-year period, individuals who at the beginning of such period
constitute the entire Board cease to constitute a majority of the Board;
provided, that any person becoming a director of DDR during such two-year period
whose election, or nomination for election by DDR’s shareholders, was approved
by a vote of at least two-thirds of the directors who at the beginning of such
period constituted the entire Board (either by a specific vote or by approval of
DDR’s proxy statement in which such person is named as a nominee of DDR for
director), but excluding for this purpose any person whose initial assumption of
office as a director of DDR occurs as a result of either an actual or threatened
election contest with respect to the election or removal of directors of DDR or
other actual or threatened solicitation of proxies or consents by or on behalf
of an individual, corporation, partnership, group, associate or other entity or
person other than the Board, shall be, for purposes of this Section 22.2(c),
considered as though such person was a member of the Board at the beginning of
such period.

22.3 Committee. The term “Committee” means the Executive Compensation Committee
of the Board or any other committee or subcommittee authorized by the Board to
discharge the Board’s responsibilities relating to the compensation of DDR’s
executives and directors.

22.4 Good Reason. The term “Good Reason” has the meaning set forth in
Section 6.3.

22.5 Internal Revenue Code. The term “Internal Revenue Code” means the Internal
Revenue Code of 1986, as amended.

22.6 Section. References in this Agreement to one or more “Sections” are to
sections of this Agreement, except for references to certain Sections of the
Internal Revenue Code.

22.7 Section 409A. The term “Section 409A” means Section 409A of the Internal
Revenue Code. References in this Agreement to Section 409A are intended to
include any proposed, temporary, or final regulations, or any other guidance,
promulgated with respect to Section 409A by the U.S. Department of Treasury or
the Internal Revenue Service.

 

19



--------------------------------------------------------------------------------

22.8 Shares. The term “Shares” means the Common Shares, par value $0.10 per
share, of DDR.

22.9 Subsidiary. The term “Subsidiary” means any corporation, partnership, or
other entity a majority of the voting control of which is directly or indirectly
owned or controlled by DDR.

22.10 Termination Date. The term “Termination Date” means the date on which
Executive’s employment with DDR and its Subsidiaries terminates.

22.11 Triggering Event. A “Triggering Event” for the purpose of this Agreement
will be deemed to have occurred if, during the Contract Period while Executive
is employed by DDR:

(a) Within two years after the date on which a Change in Control occurs, DDR
terminates the employment of Executive, other than in the case of a termination
for Cause, a termination by DDR pursuant to Section 6.1 following Executive’s
disability, or a termination based on death; or

(b) Within two years after the date on which a Change in Control occurs,
Executive terminates his employment with DDR for Good Reason.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, DDR and Executive have executed this Agreement, DDR by its
duly authorized officer, as of the date first written above.

 

DDR CORP. By:  

/s/ David E. Weiss

  Name: David E. Weiss  

Title: Executive Vice President,

          General Counsel and Secretary

/s/ Michael A. Makinen

MICHAEL A. MAKINEN

 

21



--------------------------------------------------------------------------------

EXHIBIT A

ANNUAL BONUS OPPORTUNITY

AS A PERCENTAGE OF YEAR-END BASE SALARY

 

Threshold

  

Target

  

Maximum

50%    100%    150%

PERFORMANCE SHARE AND PRSU AWARD OPPORTUNITIES

AS A PERCENTAGE OF “TARGET”

 

Threshold

  

Target

  

Maximum

50%    100%    200%



--------------------------------------------------------------------------------

EXHIBIT B

Form of Release

In consideration of certain benefits provided to                     
(“Executive”) and to be received by Executive from DDR Corp. (the “Company”) as
described in the Employment Agreement between the Company and Executive dated
                    ,              (the “Agreement”):

 

1. Claims Released. Executive, for himself and on behalf of anyone claiming
through Executive including each and all of Executive’s legal representatives,
administrators, executors, heirs, successors and assigns (collectively, the
“Executive Releasors”), does hereby fully, finally and forever release, absolve
and discharge the Company and each and all of its legal predecessors,
successors, assigns, fiduciaries, parents, subsidiaries, divisions and other
affiliates, and each of the foregoing’s respective past, present and future
principals, partners, shareholders, directors, officers, employees, agents,
consultants, attorneys, trustees, administrators, executors and representatives
(collectively, the “Company Released Parties”), of, from and for any and all
claims, causes of action, lawsuits, controversies, liabilities, losses, damages,
costs, expenses and demands of any nature whatsoever, at law or in equity,
whether known or unknown, asserted or unasserted, foreseen or unforeseen, that
the Executive Releasors (or any of them) now have, have ever had, or may have
against the Company Released Parties (or any of them) based upon, arising out
of, concerning, relating to or resulting from any act, omission, matter, fact,
occurrence, transaction, claim, contention, statement or event occurring or
existing at any time in the past up to and including the date on which Executive
signs this Release, including, without limitation, (a) all claims arising out of
or in any way relating to Executive’s employment with or separation of
employment from the Company or its affiliates; (b) all claims for compensation
or benefits, including salary, commissions, bonuses, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock options, restricted stock
units or any other ownership interests in the Company Released Parties; (c) all
claims for breach of contract, wrongful termination and breach of the implied
covenant of good faith and fair dealing; (d) all tort claims, including claims
for fraud, defamation, invasion of privacy and emotional distress; (e) all other
common law claims; and (f) all claims (including claims for discrimination,
harassment, retaliation, attorneys fees, expenses or otherwise) that were or
could have been asserted by Executive or on his behalf in any federal, state, or
local court, commission, or agency, or under any federal, state, local,
employment, services or other law, regulation, ordinance, constitutional
provision, executive order or other source of law, including without limitation
under any of the following laws, as amended from time to time: the Age
Discrimination in Employment Act (the “ADEA”), as amended by the Older Workers’
Benefit Protection Act of 1990 (the “OWBPA”), Title VII of the Civil Rights Act
of 1964, 42 U.S.C. §§ 1981 & 1981a, the Americans with Disabilities Act, the
Equal Pay Act, the Employee Retirement Income Security Act, the Lilly Ledbetter
Fair Pay Act of 2009, the Family and Medical Leave Act, Sarbanes-Oxley Act of
2002, the National Labor Relations Act, the Rehabilitation Act of 1973, the WARN
Act, Federal Executive Order 11246, and the Genetic Information
Nondiscrimination Act.

 

2.

Scope of Release. Nothing in this Release (a) shall release the Company from any
of its obligations set forth in the Agreement or any claim that by law is
non-waivable, (b) shall release the Company from any obligation to defend and/or
indemnify Executive against any third party claims arising out of any action or
inaction by Executive during the time of his employment and



--------------------------------------------------------------------------------

  within the scope of his duties with the Company to the extent Executive has
any such defense or indemnification right, and to the extent permitted by
applicable law and to the extent the claims are covered by the Company’s
director & officer liability insurance or (c) shall affect Executive’s right to
file a claim for workers’ compensation or unemployment insurance benefits.

 

  Executive further acknowledges that by signing this Release, Executive does
not waive the right to file a charge against the Company with, communicate with
or participate in any investigation by the EEOC, the Securities and Exchange
Commission or any comparable state or local agency. However, Executive waives
and releases, to the fullest extent legally permissible, all entitlement to any
form of monetary relief arising from a charge Executive or others may file,
including without limitation any costs, expenses or attorneys’ fees. Executive
understands that this waiver and release of monetary relief would not affect an
enforcement agency’s ability to investigate a charge or to pursue relief on
behalf of others. Notwithstanding the foregoing, Executive will not give up his
right to any benefits to which he is entitled under any retirement plan of the
Company that is intended to be qualified under Section 401(a) of the Internal
Revenue Code of 1986, as amended, or his rights, if any, under Part 6 of
Subtitle B of Title I of the Employee Retirement Income Security Act of 1974, as
amended (COBRA), or any monetary award offered by the Securities and Exchange
Commission pursuant to Section 21F of the Securities Exchange Act of 1934, as
amended.

 

3. Knowing and Voluntary ADEA Waiver. In compliance with the requirements of the
OWBPA, Executive acknowledges by his signature below that, with respect to the
rights and claims waived and released in this Release under the ADEA, Executive
specifically acknowledges and agrees as follows: (a) Executive has read and
understands the terms of this Release; (b) Executive has been advised and hereby
is advised, and has had the opportunity, to consult with an attorney before
signing this Release; (c) Executive is releasing the Company and the other
Company Released Parties from, among other things, any claims that Executive may
have against them pursuant to the ADEA; (d) the releases contained in this
Release do not cover rights or claims that may arise after Executive signs this
Release; (e) Executive has been given a period of 21 days in which to consider
and execute this Release (although Executive may elect not to use the full
21-day period at Executive’s option); (f) Executive may revoke this Release
during the seven-day period following the date on which Executive signs this
Release, and this Release will not become effective and enforceable until the
seven-day revocation period has expired; and (g) any such revocation must be
submitted in writing to the Company c/o David E. Weiss, Executive Vice
President, General Counsel and Secretary, DDR Corp., 3300 Enterprise Parkway,
Beachwood, Ohio 44122 prior to the expiration of such seven-day revocation
period. If Executive revokes this Release within such seven-day revocation
period, it shall be null and void.

 

4. Reaffirmation of Restrictive Covenants. Executive agrees to and reaffirms his
obligations as outlined in Section 12 of the Agreement (“Restrictive
Covenants”), and acknowledges that the Restrictive Covenants remain in full
force and effect.

 

5. Entire Agreement. This Release, the Agreement, and the documents referenced
therein contain the entire agreement between Executive and the Company, and take
priority over any other written or oral understanding or agreement that may have
existed in the past. Executive acknowledges that no other promises or agreements
have been offered for this Release (other than those described above) and that
no other promises or agreements will be binding unless they are in writing and
signed by Executive and the Company.



--------------------------------------------------------------------------------

I agree to the terms and conditions set forth in this Release.

EXECUTIVE

 

 

Date:                                                                          